Citation Nr: 0001934	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-12 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for pes 
planus.  

2.  Entitlement to service connection for a respiratory 
disorder, claimed as due to asbestos exposure.  

3.  Entitlement to service connection for a respiratory 
disorder, claimed as due to radiation exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1947.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the RO.  



FINDINGS OF FACT

1.  In an April 1950 rating action, the RO denied the 
veteran's original claim of service connection for a foot 
condition.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the April 
1950 decision by the RO.  

3.  The veteran has presented evidence which tends to show 
that his claim of service connection for pes planus is 
plausible.  

4.  The veteran is shown to has a current disability 
manifested by benign pleural plaques as the likely result of 
the exposure to asbestos during active service.

5.  No competent evidence has been submitted to show that the 
veteran has disability manifested by COPD and asthma due to 
the exposure to asbestos or other related disease or injury 
which was incurred in or aggravated by service.  

6.  No competent evidence has been submitted to show that the 
veteran has current respiratory disability due to the 
exposure to ionizing radiation or other related disease or 
injury which was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the claim of service connection for pes 
planus. 38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).  

2.  The veteran's claim of service connection for pes planus 
is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  

2.  The veteran's lung disability manifested by benign 
pleural plaques is due to disease or injury which was 
incurred in service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
1991 & Supp 1999); 38 C.F.R. § 3.303 (1999).  

3.  The veteran's claim of service connection for COPD and 
asthma as due to asbestos exposure is not well grounded.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & Supp 1999); 
38 C.F.R. § 3.303 (1999).  

4.  The veteran's claim of service connection for a 
respiratory disorder as due to radiation exposure is not well 
grounded.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & Supp 
1999); 38 C.F.R. § 3.303, 3.309, 3.311 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


New and material evidence.

By rating action in April 1950, service connection for a foot 
condition was denied and that veteran was notified of that 
determination and of his appellate rights by letter dated in 
June 1950.  The veteran did not submit a notice of 
disagreement as to that determination.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991).  If a Notice of Disagreement is filed within the one-
year period, the RO shall issue a Statement of the Case.  38 
U.S.C.A. § 7105(d) (West 1991).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (1999).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(1999).  As the veteran did not file a notice of 
disagreement, the decision became final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issue at hand.  However, there is no longer a requirement 
that, in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility that the outcome of the 
case on the merits would be changed.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

At the time of the April 1950 rating action, the evidence 
consisted of the veteran's claim and the service medical 
records, which did not show evidence of pes planus.  The feet 
were normal on separation examination in September 1947.

The evidence submitted since the April 1950 rating action 
include numerous VA and private medical records, statements 
of the veteran, and reports of VA examinations.  

In February 1993 statement and at the hearing in June 1998, 
the veteran asserted that he had fallen approximately 16 feet 
off of a gun turret while serving aboard the U.S.S. New York 
and sustained trauma to his feet.  He asserted that he had 
pes planus as a result of that injury.  

On VA examination in June 1993, the examiner noted that the 
arches of both feet had been lost and that the veteran had 
bilateral flat feet.  

On VA examination in October 1996, the examiner noted 
findings of pes planus.  The assessment included that of pes 
planus deformity of the right foot with limited motion of the 
ankle joint.  In a December 1996 addendum, the examiner 
concluded that pes planus deformity of the right foot was 
most likely secondary to a fall sustained during active 
military duty.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of the veteran's 
claim.  See Hodge, supra.  The Board notes significantly that 
the medical evidence shows a VA examiner related the 
demonstrated pes planus to an injury in service.  In other 
words, as this new evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for pes planus.  In addition, the Board finds that 
the presented evidence tends to show that the reopened claim 
is well grounded.  


Service connection for respiratory 
disorders claims due to asbestos and 
radiation exposure.

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in developing 
the facts pertinent to the claim attach. Id.  The Court has 
further defined a well-grounded claim as a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease. Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge. These include: leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer (this term 
means the kidneys, renal pelves, ureters, urinary bladder and 
urethra), cancer of the salivary glands, and primary liver 
cancer.  

Under 38 U.S.C.A. § 1112(c ) and 38 C.F.R. § 3.309(d)(3)(i), 
a radiation-exposed veteran is one who, while serving on 
active duty, active duty for training, or inactive duty 
training, was exposed to a radiation risk activity. Radiation 
risk activity is defined as (1) on-site participation 
involving atmospheric detonation of a nuclear device, 
including assignment to official military duties at Naval 
shipyards involving the decontamination of ships that 
participated in Operation Crossroads; (2) occupation of 
Hiroshima or Nagasaki between August 6, 1945 and July 1, 
1946; and (3) internment as a POW of the Japanese who was 
subject to the same degree of exposure as a member of the 
Hiroshima or Nagasaki occupation forces. 38 U.S.C.A. § 
1112(c)(3); 38 C.F.R. § 3.309(d)(3)(ii).  

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree, and it is contended 
that that disease was the result of exposure to ionizing 
radiation, an assessment will be made as to the size and 
nature of the radiation dose or doses.  Where there is a 
range of doses to which the veteran may have been exposed, 
exposure at the highest level will be presumed.  Dose 
information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  Radiogenic diseases consist of the 
following: thyroid cancer, breast cancer, lung cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, nonmalignant 
thyroid nodular disease, urinary tract cancer, and prostate 
cancer.  

If a claim is based on a disease other than one of those list 
in 38 C.F.R. § 3.311, the VA shall nevertheless consider the 
claim under the provisions of that section provided that the 
claimant has cited or submitted competent medical evidence 
that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  

The Board notes that there are no specific statutory 
guidelines or regulations in regard to claims of service 
connection for asbestos-related diseases; however, VA has 
issued a circular entitled Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988) (DVB Circular) which presents 
pertinent facts and information regarding the relationship 
between asbestos exposure and the development of disease.  
The provisions of this circular were also later incorporated 
in VA Adjudication Procedure Manual, M21-1, Part VI, par. 
7.21 (October 3, 1997).  

The DVB Circular emphasizes the following criteria which must 
be taken into account by VA when adjudicating asbestos 
claims: First, "the latent period varies from 10 to 45 or 
more years between first exposure and development of the 
disease"; second, "[p]ersons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer"; and third, "U.S. 
Navy veterans were exposed to chrysolite products as well as 
amosite and crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction."  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

The veteran contends that his current respiratory disorders 
are due to radiation and asbestos exposure in service.  The 
veteran served on the USS New York and USS Rockbridge during 
service.  Thus, he was probably exposed to asbestos in 
service.  

Additionally, there is a notation in the service medical 
records that the veteran was exposed to radiation while 
participating in Operation CROSSROADS  in November 1946 and 
it was indicated that no harmful effects of radiological 
exposure was found on that examination.  There is no evidence 
in the service medical records of complaints of or treatment 
for any respiratory disorder.  In January 1994, the Defense 
Nuclear Agency, of the Department of Defense, confirmed the 
veteran's presence at Operation CROSSROADS, and total dose 
summary for period from June 15, 1946 to December 6, 1946 was 
set forth.  

Numerous VA and private medical records dated from December 
1992 to September 1997 show treatment for chronic obstructive 
pulmonary disease (COPD) and asthma.  

On VA examination in June 1993, the examiner noted that the 
veteran had a combination of COPD and restrictive airway 
disease which could be related to asbestos and smoking.  

On VA pulmonary examination in September 1996, the examiner 
noted that the reported history of exposure to both ionizing 
radiation and asbestos dust while working on ships during 
active service.  It was also noted that there was reported 
exposure to asbestos in 1978 and 1979.  The examiner 
indicated that a chest x-ray studies showed poor inspiration 
with multiple pleural plaques, at least one of them appeared 
calcified.  The examiner noted that pleural disease was 
inactive and asthma/COPD was active.  The diagnoses were 
those of asthma/COPD and pleural plaques - benign, stable.  
The examiner concluded that pleural disease was stable and 
was not producing significant disability or contributing to 
it.  It was the examiner's opinion that it was related to 
asbestos exposure.  The examiner also included that 
asthma/COPD was disabling but was not related to asbestos or 
radiation exposure in all likelihood.  


Entitlement to service connection for respiratory disorders 
claimed due to asbestos exposure.

The Board finds that the evidence supports service connection 
for benign pleural plaques due to asbestos exposure.  The 
evidence clearly shows that the veteran was stationed aboard 
Naval ships during service and the Board has conceded that he 
was exposed to asbestos during service.  The record contains 
medical evidence relating the currently diagnosed benign 
pleural plaques to the veteran's asbestos exposure.  As such, 
service connection is warranted for disability manifested by 
benign pleural plaques.  

The Board now turns to consideration of whether service 
connection may be granted for any other respiratory disorder 
as due to asbestos exposure.  The medical evidence shows 
other current diagnoses of asthma and COPD.  The Board has 
carefully reviewed the entire record, including the service 
medical records, and finds that the claims for service 
connection for COPD and asthma are not well grounded.  There 
is no competent evidence showing a nexus between currently 
diagnosed COPD or asthma and exposure to asbestos in service.  

As noted hereinabove, the VA examiner in September 1996 
opined that the COPD and asthma were not likely related to 
asbestos exposure in service.  As the veteran has not 
presented supporting competent evidence, the Board finds that 
the claim is not well-grounded.  



Entitlement to service connection for respiratory disorders
claimed due to radiation exposure.

Initially, the Board notes that there is no evidence that the 
veteran currently has one of the presumptive service-
connected diseases listed in 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  

Second, none of the respiratory diseases which the veteran 
has been diagnosed to have (COPD, asthma or pleural plaques) 
and for which service connection is sought in this case, is 
listed as a "radiogenic disease" under 38 C.F.R. § 3.311.  

38 C.F.R. § 3.311 also provides that diseases not 
specifically listed as 'radiogenic" shall also be considered 
under the provisions for presumptive service connection 
provided that the veteran has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  However, the veteran has not submitted 
competent evidence to show that any lung disability is the 
result of the exposure to ionizing radiation in service.  

There is no evidence of record, other than the appellant's 
contentions, that his current respiratory disorder, diagnosed 
as COPD, asthma and benign pleural plaques, is related to his 
alleged exposure to radiation in service.  As the appellant 
is not a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Thus, the Board finds that a well-grounded claim of service 
connection for respiratory disorders as due to the exposure 
to ionizing radiation in service has not been presented.  





ORDER

As new and material evidence has been received to reopen the 
well-grounded claim of service connection for pes planus, the 
appeal is allowed to this extent, subject to further action 
as discussed hereinbelow.  

Service connection for disability manifested by benign 
pleural plaques as due to the exposure to asbestos is 
granted.  

Service connection for COPD and asthma as due to asbestos 
exposure is denied, as a well-grounded claim has not been 
presented.  

Service connection for a respiratory disorder as due to 
radiation exposure is denied, as a well-grounded claim has 
not been presented.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69 (1995), 
the claim as reopened (and distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

In this case, as the claim also has been determined to be 
well grounded, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the claim, based on the evidence 
in its entirety.  

All indicated development must be undertaken in this regard.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for bilateral pes planus 
since October 1996.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
pes planus.  The claims folder should be 
made available to the examiner for 
review.  All indicated testing should be 
undertaken in this regard.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to the 
likelihood that the veteran has current 
disability manifested by pes planus due 
to disease or injury which was incurred 
in or aggravated by service.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  All 
indicated development should be 
undertaken in this regard.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



